DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.

 Response to Amendment
The amendment filed 14 July 2021 has been entered.  Claim 1 is currently amended.  Claims 1 and 4-5 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (Published U.S. Patent Application No. 20130131933) in view of Jung et al. (Published U.S. Patent Application No. 20180297444) and Pursifull (Published U.S. Patent Application No. 20100236770).
Regarding claim 1, Seo (Fig. 1-6) teaches a method of preventing exhaust gas intrusion in a passenger compartment of a vehicle (see Fig. 1, Abstract, “Provided are an apparatus and method for preventing the inflow of exhaust gas of a vehicle”), comprising: 
detecting whether a vehicle operating condition is present during operation of the vehicle (checking whether a vehicle speed is a certain speed or higher (S200)); 
detecting whether a vehicle component condition is present, the vehicle component condition being an open window or an open sunroof (checking whether an opening, including a window or sunroof of a vehicle, is opened or tilted (S300)); and 
switching an HVAC setting from a recirculating air mode to a fresh air mode when at least one of the vehicle operating condition and the vehicle component condition is detected as being present (Para. 48, “The method includes checking whether the mode door of an air conditioner of a vehicle is in air-close mode or not (S100), checking whether a vehicle speed is a certain speed or higher (S200). If the mode door is in the air-close close mode and the vehicle speed is the certain speed or higher, tilting and opening the door mode at a certain angle towards the 
preventing the HVAC setting from being switched back to the recirculating air mode from the fresh air mode after switching to the fresh air mode until after [a second condition is met] (see Fig. 6, S700 is only performed when S500 and S600 are “yes”).
Seo is silent regarding the vehicle operating condition being an air/fuel mixture ratio being less than a predetermined amount or an oxygen level before and after a catalyst of a catalytic converter being the same. 
However, Jung (Fig. 1-4) teaches a method of preventing exhaust gas intrusion in a passenger compartment of a vehicle (Abstract, “method for natural ventilation of a vehicle interior includes steps of: determining, by a controller, formation of an interior negative pressure in an interior space while driving of a vehicle is maintained as an internal air mode, determining, by the controller, an over-production of a harmful gas in an exhaust gas using an air-to-fuel ratio or an Accelerator Position Scope (APS), in an air conditioning system; regarding satisfaction of the formation of the interior negative pressure and satisfaction of the over-production of the harmful gas as an entry condition and mixing an exterior air into the interior space so as to mitigate the interior negative pressure in the internal air mode”), comprising: 
detecting whether a vehicle operating condition indicative of an increased carbon monoxide emission at an exhaust pipe is present during operation of the vehicle (SATISFACTION OF CONDITION OF OVER-PRODUCTION OF CO? S52), the vehicle operating condition being an air/fuel mixture ratio being less than a predetermined amount (see Fig. 4, if AIR-TO-FUEL RATIO <1.0? S521 is yes, then CO OVER-PRODUCTION CONDITION S523 is confirmed) or an oxygen level before and after a catalyst of a catalytic converter being the same; 
increasing fresh air when the vehicle operating condition is detected as being present (determining satisfaction of the condition of the over-production of CO S52 followed by opening an exterior air door against CO S52-1). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the method of preventing exhaust gas intrusion shown by Seo to ensure the vehicle operating condition is indicative of an increased carbon monoxide emission at an exhaust pipe, the vehicle operating condition being tied to the air-fuel ratio, as taught by Jung, to provide a means to mitigate the entry of harmful gasses into the vehicle under conditions in which they are over-produced (Seo:  Para. 9-10, “However, if the air conditioner is in air-close mode, the air escaped from the inside of the vehicle is not compensated, essentially causing a reduction in the inside pressure, which may result in the introduction of exhaust gas. This phenomenon becomes severe at high speeds, because the higher the vehicle speed is, the larger the pressure difference is between the inside and outside of the vehicle… Therefore, there is a need to effectively prevent the exhaust gas from flowing in and keep the inside air pleasant”; Jung:  Para. 14, “the harmful gas, which is overly produced regarding each of the air-to-fuel ratio and the APS as the condition of the over-production of the harmful gas, is CO; the air-to-fuel ratio and the APS are classified into satisfaction and non-satisfaction of the condition of the over-production of the harmful gas”).
Seo is silent regarding the second condition being that a vehicle engine is stopped. 
However, Pursifull (Fig. 1-3) teaches a method of controlling a vehicle HVAC system (Title, “METHOD AND SYSTEM FOR CONTROLLING AN AUTOMOTIVE HVAC SYSTEM”), wherein a condition of certain steps is that a vehicle engine is stopped (Para. 33, “At 312, it may be confirmed whether a vehicle-off condition has been perceived. In one example, a vehicle-off condition may be estimated and/or inferred from the position of a slot in the vehicle's keyhole, the position of an engine start/stop button, an engine ignition status as provided by the engine directly, and/or an ignition sensor, or any combination thereof”). 
It would have been obvious to one skilled in the art at the time of the invention to include the end condition of the locking of the HVAC setting to be the vehicle engine being stopped by combining prior art elements according to known methods to yield predictable results or by applying a known technique to a known method ready for improvement to yield predictable results as taught by Pursifull into the teachings of Seo because it does no more than yield predictable results of ensuring that none of the high-carbon monoxide air from the engine is inappropriately introduced into the vehicle cabin, and further preventing a repeated and rapid shift between the fresh and recirculating air modes, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 5, Seo in view of Jung and Pursifull teaches the method according to claim 1, further comprising detecting whether the HVAC setting is in the recirculating air mode or the fresh air mode (Seo:  checking whether the mode door of an air conditioner of a vehicle is in air-close mode or not (S100)), and detecting the vehicle operating condition and the vehicle component condition when the detected HVAC setting is in the recirculating air mode (Seo:  see Fig. 6, if S100 is “yes” then S200 and S300 are performed).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (Published U.S. Patent Application No. 20130131933) in view of Jung et al. (Published U.S. Patent Application No. 20180297444) and Pursifull (Published U.S. Patent Application No. 20100236770) as applied to claim 1 above, and further in view of Bingle et al. (Published U.S. Patent Application No. 20030102688).
Regarding claim 4, Seo in view of Jung and Pursifull teaches the method according to claim 1. 
Seo in view of Jung and Pursifull is silent regarding the vehicle component condition further including detecting whether a rear seat is moved from an upright position. 
However, Bingle (Fig. 1, 6) teaches a method of ensuring safety in a vehicle (vehicle 20), wherein the vehicle component condition further includes detecting whether a rear seat is moved from an upright position (seat sensor 56).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the method as shown by Seo in view of Jung and Pursifull to include a sensor to detect the opening of the cargo space and the passenger space, as taught by Bingle, to provide a means to ensure that the exhaust gas does not inflow into the passenger space through the trunk, as indicated in Fig. 1 of Seo (see further Para. 7, “When air escapes from the inside of the vehicle through a fine gap, exhaust gas being exhausted from the rear of the vehicle may be reintroduced into the inside of the vehicle through gaps in the trunk”), and as further disclosed by Bingle (Para. 7, “Automobiles are particularly dangerous as there are multiple means of entry into the trunk, for example, fold-down rear seats”).  This would merely require combining prior art elements according to known methods to yield predictable results, because it does no more than yield predictable results of allowing the system to prevent the intrusion of exhaust gas along a disclosed route, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762